UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54208 BioCorRx, Inc (Exact name of registrant as specified in its charter) Nevada 90-0967447 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2390 East Orangewood Avenue, Suite 575
